Citation Nr: 0614705	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-03 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for bilateral otitis 
externa (OE), currently evaluated at 0 percent disabling.

2.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently evaluated at 50 
percent disabling.


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 2002 and August 2002 rating 
decisions of the San Juan, Puerto Rico Regional Office (RO) 
of the Department of Veterans Affairs (VA).

Although the RO certified this matter to the Board for review 
of the veteran's PTSD claim as an application for an 
increased disability rating, applicable law provides that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue.  38 C.F.R. § 19.35.  Review of the record 
indicates that the veteran's PTSD claim has been in 
continuous appeal since it was first filed in January 2001, 
and the appeal is therefore for an increased initial 
disability rating.


FINDINGS OF FACT

1.  The veteran's bilateral OE presents with no evidence 
indicating active infection, such as swelling, discharge or 
itching.

2.  The veteran's PTSD is manifested by occupational and 
social impairment with anxiousness, irritability, depression, 
loneliness, guilt feelings, restlessness, nightmares, 
intrusive thoughts, avoidance behavior, fair concentration, 
fair memory, and constricted affect.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 0 percent for 
bilateral OE have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.87; Diagnostic Code (DC) 6210 
(2005).

2.  The criteria for a rating in excess of 50 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130; DC 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

In July 2002 and August 2002, the RO denied service 
connection for PTSD and continued the disability rating of 0 
percent for bilateral OE, respectively.  In April 2003, the 
RO granted service connection for PTSD and assigned an 
initial disability rating of 30 percent, and in August 2003, 
the RO increased the initial disability rating for PTSD to 50 
percent.

The April 2001 and July 2002 RO letters fully provided notice 
of elements of the evidence required to substantiate claims 
for service connection for PTSD and for an increased 
disability rating for OE and advised the veteran of the 
allocation of  responsibility for obtaining such evidence.  
Subsequent to the VA's advisement to the veteran of what 
evidence would substantiate the claims, the allocation of 
responsibility for obtaining such evidence, and advising the 
veteran that he should submit all relevant evidence, de novo 
review of the claims was accomplished in December 2002 and 
November 2003, and Statements of the Case ("SOCs") were 
issued.

The rating decisions on appeal, the December 2002 and 
November 2003 SOCs, and the July 2005 Supplemental Statement 
of the Case ("SSOC") provided the veteran with specific 
information as to why the claims were being denied and of the 
evidence that was lacking.  The December 2002 and November 
2003 SOCs supplied the veteran with the complete text of 
38 C.F.R. § 3.159(b)(1), concerning the need for the veteran 
to provide any evidence pertaining to the claim.  

The RO did not advise the veteran of the relevant Diagnostic 
Code for PTSD, nor provide a description of the rating 
formula for all possible schedular ratings for PTSD from 0 
percent to 100 percent, after the veteran timely filed a 
Notice of Disagreement in June 2003, contesting the 30 
percent rating for PTSD granted by the RO in April 2003, but 
rather did so in the November 2003 SOC.  The veteran, 
however, was not thereby prejudiced because his PTSD claim 
had already been substantiated in April 2003.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, ___ 
Vet. App. ___, ___, slip op. at 20 (Mar. 3, 2006)  ("[O]nce 
a decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103A notice has 
served its purpose, and its application is no longer required 
because the claim has already been substantiated.")  

In particular, the veteran was specifically advised through 
the August 2003 rating decision, which increased the 
disability rating to 50 percent, that in order to receive a 
higher evaluation, "the evidence must show that [he had]" 
the severity of enumerated symptoms that were established in 
the rating schedule.  The veteran had ample time to respond 
to the August 2003 rating decision, and the November 2003 
SOC, so its timing did not compromise the essential fairness 
of the adjudication.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  

The veteran did not authorize VA to obtain and VA did not 
obtain private medical records for the veteran's PTSD or OE 
claims.  The veteran indicated that VA records pertaining to 
his PTSD and OE claims were located at San Juan, Puerto Rico 
VA Medical Center.  The treatment records were received and 
reviewed from September 1989 through May 2004 for OE and from 
January 2001 through May 2004 for PTSD.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examinations 
were conducted in January 2002, October 2002, and July 2004 
for PTSD and in August 2002, March 2004, and May 2004 for ear 
conditions.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.


Analyses

Disability Rating Claims-General Considerations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.


Increased Rating for OE

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's otitis externa has been evaluated as 
noncompensable under 38 C.F.R. Section 4.87, DC 6210, since 
1969.  In order for a compensable evaluation to be assigned, 
there must be evidence of chronic otitis externa exhibited by 
swelling, discharge and itching requiring frequent and 
prolonged treatment.

The veteran does not participate in any treatment for chronic 
otitis externa or any other ear infection.  At the August 
2002 VA examination, the examiner stated that he had treated 
the veteran on an outpatient basis for OE secondary to use of 
Q-tips.  The examiner added that he had treated the veteran's 
OE with topical creams, but the veteran continued to use Q-
tips.  Although the VA examiner diagnosed the veteran with 
chronic OE due to Q-tip use, on physical examination he 
observed no edema, scaling, or discharge and stated that 
there was no active ear disease.

The veteran underwent two additional VA examinations of the 
ears, for which the medical record was available and 
reviewed.  At the March 2004 VA examination, the veteran 
complained of itchy ears and tinnitus.  The VA examiner noted 
that he had instructed the veteran in November 2002 to 
discontinue using Q-tips.  On physical examination, the 
examiner noted no evidence of infection, scaling, or 
discharge and concluded there was no active ear disease.

At the May 2004 VA examination, the veteran presented with 
the chief complaint of bilateral constant tinnitus and 
hearing loss over the past ten years.  On physical 
examination, the examiner observed normal hearing in the 
right ear and mild hearing loss in the left ear.  The 
examiner opined that there was no relationship between the 
veteran's service connected OE, which the examiner emphasized 
was completely absent, and hearing loss or alleged tinnitus.

Accordingly, the Board finds that criteria for assignment of 
a compensable evaluation for OE have not been met, and a 
compensable evaluation for bilateral OE will be denied.


Increased Initial Rating for PTSD

Where, as here, a veteran's disability rating claim has been 
in continuous appellate status since the original assignment 
of service-connection, the evidence to be considered includes 
all evidence proffered in support of the original claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.

The use of the phrase "such symptoms as," followed by a list 
of examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
veteran's social and work situation.  Id. The evidence 
considered in determining the level of impairment under 38 
C.F.R. § 4.130 is not restricted to symptoms provided in that 
diagnostic code.  Id. at 443.

Instead, the rating specialist is to consider all symptoms of 
a veteran's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the criteria when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. 38 C.F.R. § 4.126 (2004).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.  The Global 
Assessment of Functioning scale score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing DSM-IV).  GAF scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  Id.

The veteran's PTSD has been evaluated as 50 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, DC 
9411.  A 50 percent evaluation is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

The record indicates that the veteran underwent VA PTSD 
examinations in January 2002, October 2002, and July 2004 and 
sought treatment for PTSD from January 2001 to July 2004, 
including a two-month, intensive, day-hospital, group 
counseling program from May to June 2002.  The veteran's GAF 
score was 55, 60, and 50 at the January 2002, October 2002, 
and July 2004 VA examinations, respectively, and was 50 on 
five occasions and 55 on one occasion during outpatient 
treatment visits.  

At the January 2002 VA examination, the veteran reported that 
he was depressed and restless.  The veteran stated that his 
depression was triggered, in part, by his declining health, 
thoughts about the people he killed in his job as a 
demolitions expert in Vietnam, his prosecution for stealing 
funds while in the National Guard, abandonment by his family, 
and his two divorces.  He stated that he isolated himself 
from people due to his depression.

On clinical examination, the veteran was noted to have a 
depressed mood, somewhat slurred speech, and a diminished 
interest in relating to other people.  The VA examiner also 
observed that the veteran was alert, aware, oriented, and in 
contact with reality; gave logical, coherent answers; and had 
adequate affect.  The VA examiner expressly stated that the 
veteran did not have PTSD, but rather had dysthymia.

The VA examiner observed that the veteran's medical records 
over the past year showed the veteran reported taking 
medications prescribed by the VA PTSD Clinic, being admitted 
to the day hospital for five weeks due to a depressive 
episode, and feeling depressed, with irritability, loss of 
interest for daily living activities, loss of energy, 
insomnia, inability to feel pleasure in daily tasks, loss of 
interest in sex, inability to concentrate, anxiousness, and 
increased tension.  The veteran's medical records also 
revealed that the veteran reported nightmares about traumatic 
combat experiences in Vietnam about three or four times per 
week; intrusive, recurrent distressing memories of traumatic 
combat experiences in Vietnam, precipitated by television 
news about terrorist attacks, war or violent movies, loud 
noises, and gun shots and that the veteran avoided war 
movies, watching television news about terrorist attacks, and 
talking to others about his experiences in Vietnam.

At the October 2002 VA examination, the veteran reported that 
after he was discharged from the Army, he worked full-time 
for the National Guard until he was accused and found guilty 
of illegal appropriation of funds.  After that employment, he 
reported working as a salesman until he had a stroke in 
August 1999 which left him unable to work.  According to the 
veteran, when he stopped working, he became depressed and 
experienced intrusive, distressing memories about his 
traumatic experiences in Vietnam.  The veteran also reported 
being married and divorced twice and living alone since 1986.  

Upon examination, the VA examiner observed that the veteran 
had adequate hygiene, established eye contact, was alert and 
in contact with reality, was oriented in person, place, and 
time; had normal abstraction capacity; had intact memory for 
recent, remote, and immediate events; and displayed a 
coherent and logical thought process, and good judgment with 
fair insight.  The VA examiner expressly stated there was no 
evidence of psychomotor retardation or agitation; no tics, 
tremors, or abnormal involuntary movements; no looseness of 
associations or disorganized speech; no delusions or 
hallucinations; and no phobias, obsessions, or suicidal 
ideas.  The VA examiner observed that the veteran's mood was 
depressed and anxious and his affect was constricted and 
appropriate.

The examiner concluded that the veteran had PTSD due to his 
exposure to multiple severe traumatic events in combat that 
involved threats of death or serious injury that made the 
veteran feel extremely fearful, helpless, and terrified.  In 
support of this diagnosis, the examiner noted the veteran's 
distressing, intrusive thoughts and nightmares related to 
veteran's combat experiences; the veteran's avoidance of 
things related to those experiences; the veteran's 
irritability, insomnia, difficulty concentrating, guilty 
feelings, and hypervigilence.

Characterizing the veteran's PTSD symptoms as moderate and 
the impairment of his social and occupational functioning as 
moderate, the examiner assigned the veteran a GAF score of 
60. 

Upon review of the veteran's medical records since his last 
VA PTSD examination, the July 2004 VA examiner noted that the 
veteran was taking medication for his PTSD and had had no 
psychiatric hospitalizations.  According to the July 2004 VA 
examiner, the outpatient medical records indicated that 
despite the medications he was taking for PTSD, the veteran 
was still restless, with recurring thoughts about his 
experiences in Vietnam; the veteran was very lonely and 
getting more depressed; and the veteran was very affected by 
gunshots in his neighborhood.

The VA examiner noted that the veteran lived alone, was 
divorced, and was not working.  The veteran reported that in 
addition to his misappropriation of funds from the National 
Guard, he was charged with a similar offense by his employer 
in 1999, for which he was placed on probation for six years.

On clinical examination, the examiner noted that the veteran 
was alert and oriented; and had adequate hygiene, good 
attention, fair concentration, fair memory, clear and 
coherent speech, fair judgment and insight, and good impulse 
control.
The VA examiner expressly stated there was no evidence of 
hallucinations, or suicidal or homicidal ideation.  The VA 
examiner observed that the veteran's mood was depressed and 
anxious and his affect was constricted and appropriate.  The 
VA examiner concluded that the veteran manifested PTSD 
symptoms, was in need of continued treatment, and assigned 
the veteran a GAF score of 50.

The medical evidence of record indicates that the veteran's 
disability rating for PTSD more closely approximates a 
continuation of his 50 percent evaluation.  The record shows 
that the veteran meets the following indicators of moderate 
occupational and social impairment: flattened affect, fair 
concentration and memory, depressed mood, and difficulty in 
establishing and maintaining effective social relationships.

The preponderance of the evidence is against an award of 
greater than 50 percent, as the veteran does not manifest 
symptoms supportive of a 70 percent disability.  The veteran 
does not manifest severe occupational and social impairment 
because he does not display suicidal or homicidal ideation; 
obsessional rituals; intermittently illogical, obscure, or 
irrelevant speech; near continuous panic or depression 
affecting his ability to function independently, 
appropriately, or effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance or 
hygiene; or difficulty in adapting to stressful 
circumstances. 

While the veteran has been unemployed since 1999, the veteran 
reported, and there is no evidence to the contrary, that he 
lost his job due to a stroke, not due to his service-
connected  PTSD.  Furthermore, the record also reflects that 
the veteran was prosecuted and placed on probation for 
misappropriating funds from his last employer - clearly a 
factor in the veteran's loss of his job.  The record 
otherwise shows no evidence of other indicators of total 
occupational and social impairment, including gross 
impairment in thought processes or communications; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting himself or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  

Finally, as for GAF scores, the veteran's most recent VA 
examination (July 2004) and most of his outpatient treatment 
sessions assigned the veteran a GAF score of 50, indicating 
serious as opposed to moderate PTSD symptoms.  However, a GAF 
score of 50 is on the border of the moderate range which 
begins with a GAF score of 51.  Moreover, the clinical 
findings reported in the July 2004 VA examination indicate 
moderate rather than severe PTSD symptoms.  Thus, GAF scores 
do not weigh heavily in favor of a disability rating in 
excess of 50 percent.  

The preponderance of the evidence is against the claim, and a 
disability rating in excess of 50 percent for PTSD will be 
denied.

ORDER

A compensable rating for bilateral otitis externa is denied.

A disability rating in excess of 50 percent for PTSD is 
denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


